David Henderson

LaW Ot`t`rce of Davld Henderson
3003 Minnesota Drive, Suite 203
Anchorage, Alaska 995 03
dh@henderson-law.eom

Jim J. Valearce

VALCARCE LAW OFFICE, LLC
Po BOX 409 _ 900 3“1 Av@.

Bethel, Alaska 99559

Phone: (907) 543-2744

Facsimile: (907) 543-2746

Ernail: Jirn@bushlawyers.oom

ABA # 9505011
IN THE UNITED STATES DISTRICT COURT
FOR THE STATE OF ALASKA
MAGDALENE ODINZOFF,
Plaintiffs,
vs.
COMPLAINT F()R DAMAGES
UNITED STATES OF Al\/IERICA
Defendants. CaS@ NO¢
Civil

 

 

VALCARCE LAW OFFICE, LLC
P.O. Box 409
(907) 543-2744 Telephone

Bethel, Alaska 99559
(907) 543-2746 Fax

 

 

COMES NOW the plaintiff, MAGDALENE GDINZOFF, by and through
counsel, Valcarce Law Offloe, LLC, for her cause of action against defendant, states and
alleges as folloWs:

l. Plaintiff at all times relevant hereto Was a resident in the Fourth Judleial

Distriot, State ofAlasl<a.

Odinzot`fv. U.S. Page l of5
Complaim

Case 3:19-cV-00121-HRH Document 1 Filed 04/22/19 Page 1 of 5

 

VALCARCE LAW OFFICE, LLC
P.O. Box 409
(907) 543 -2744 Teleplione

Bethel, Alaska 99559
(907) 543`2746 Fax

 

 

2. Yukon Kuskokwim Health Corporation (“YKHC”) is a compact entity
with the U.S. Government, and provides services to Alaska Natives pursuant to its
compact with the U.S. Department of Health and Human Services, and at all times
relevant to this complaint operated in the Fourth Judicial District, Bethel, Alaska.

3. Hunter l\/lortensen, at all times relevant to this complaint, was employed by,
an agent of, and/or working for YKHC at the time of the collision. At all times relevant to
this complaint, Hunter l\/lortensen was operating an YKHC vehicle and acting within the
scope of his employment with YKHC.

4. At all times relevant to this complaint, l\/lr. Mortensen’s work arose from
employment with an agency of the U.S., or otherwise pursuant to 25 C.F.R. 900.l92; and
he is eligible for Federal Tort Claim Act coverage, pursuant to 28 U.S.C. 2679(d)(l).

5. On or about January 24, 2018, plaintiff ODINZOFF was operating her
motorized vehicle on the Eddie Hoffman Highway in Bethel, Alaska, and was stopped,
preparing to turn her vehicle.

5. At the same time and place, l\/lr. l\/lortenson was operating a YKHC vehicle
and driving behind, and towards the plaintiff

6. As l\/ls. ODINZOFF was Stopped preparing to turn, l\/Ir. Mortenson failed to
stop but crashed into and rear-ended the plaintiffs vehicle, causing damages outlined
below.

7. Plaintiff ODINZOFF suffered a compression fracture, personal injury to her

spine and back and other damages including but not limited to:

Odinzoff v. U.S. Page 2 of 5
Col'nplaz`m

Case 3:19-cV-00121-HRH Document 1 Filed 04/22/19 Page 2 of 5

 

VALCARCE LAW OFF[CE, LLC
P.O. Box 409
(907) 543-2744 Telephone

Bethcl, Alaska 99559
(907) 543-2746 Fax

 

 

A. Pain and suffering;

B. l\/lental anguish, anxiety and emotional distress;
C. Loss of enjoyment of life.
D. lnconvenience;
E. Loss of subsistence; and other economic and non-economic
losses.
8. Plaintiff realleges and incorporates herein as though they were set out in full,

all allegations of the preceding paragraphs, and further states as follow:
10. Hunter l\/lortenson was negligent and reckless, including but not limited to:
a) Failing to yield;
b) F ailing to timely apply the brakes in order to avoid colliding with
plaintiff;

d) Failure to keep a proper look out;

c) Operating at an excessive speed;
d) Failing to control his vehicle;
e) Failing to use due care and caution; and

f) Negligence per se.
ll. Plaintiffs incorporate, as though they were set out in full, all allegations of the
preceding paragraphs of the Complaint, and further allege that YKHC/U.S. is liable for the
acts and omissions of l\/lortenson under 28 U.S.C. 2679(d)(l), as well as under the

doctrines of vicarious liability; aid and agency and/or ratification

Odinzoffv. U.S. Page 3 of5
Complaint

Case 3:19-cV-00121-HRH Document 1 Filed 04/22/19 Page 3 of 5

 

VALCARCE LAW OFFICE, LLC
P.O. Box 409
(907) 543~2744 Telephone

Bethel, Alaska 99559
(907) 543-2746 Fax

 

 

l2. That as a direct and proximate result of defendant’s negligence, plaintiff
ODINZOFF suffered damages, as set forth above, and other economic and non~economic
damages in an amount to be proven at trial, but in any event greater than One Hundred
Thousand Dollars (58100,000.00), each.

WHEREFORE, Plaintiff ODHNZOFF prays for judgment against defendant as
follows:

l. All claims for compensatory damages in excess of $l00,000.00 each, the

exact amount to be determined at trial;

2. For interest, costs and attorney's fees; and
3. For such other and further relief as the Court deems just and proper.

j j
DATED this / 5day of April, 2019 at Bethel, Alaska.
VALCARCE LAW OFFICE, LLC
LAW OFFICE OF DAVID HENDERSON

A/ttj rneys# for Plaintiffs

wm uva

z
g"

j

”“»-~».,m

_:") /"
ff

 

 

/ /?.l'iiiii/Valcérce /’
fwan NO§§»§'({§Oi 1

/

  

 

 

CERTIFICATE OF SERVICE: jj

The undersigned hereby certifies that on this"' ' Qf , 2019, a true

and correct copy was served on the followingi

Odinzoffv. U.S. Page 4 of5

Complaint

Case 3:19-cV-00121-HRH Document 1 Filed 04/22/19 Page 4 of 5

 

VALCARCE LAW OFFlCE, LLC
P.O. Box 409
(907) 543 -2744 Telephone

Bethcl, Alaska 99559
(907) 543-2746 Fax

 

 

Attorney General

Office of the U.S. Attorney General
U.S. Department of Justice

Main Justice Building

10th & Constitution Avenue NW
Washington, D.C. 20530

U.S. Attorney

Office of th§ U.S. Attorney, District of Alaska
U.S. Depar nent of Justice

222 West Yth Avenue, #9, Room 253
Anchorag§§ A'I_; 99513-7567

few

 

f'

/ itt

/' ,,,,/»~/"Karyir`id coming

j amf

Odinzoffv. U.S. Page 5 of5
Complal`nl

Case 3:19-cV-00121-HRH Document 1 Filed 04/22/19 Page 5 of 5

 

